 
 
IV 
112th CONGRESS
2d Session
H. RES. 663 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2012 
Mr. Engel (for himself and Mrs. Lowey) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Expressing support for the International Olympic Committee to recognize with a minute of silence at every future Olympics Opening Ceremony those who lost their lives at the 1972 Munich Olympics, and for other purposes. 
 
 
Whereas in September 1972, in the midst of the Munich Olympics, members of Black September, a terrorist group with ties to the Palestine Liberation Organization's Fatah movement, murdered eleven members of the Israeli Olympic Team consisting of athletes, coaches, and referees after they were taken as hostages; 
Whereas one West German police officer was also killed in the terrorist attack; 
Whereas the international community was deeply touched by the brutal murders at the Munich Olympics and memorials have been placed around the world, including in Manchester, United Kingdom; Tel Aviv, Israel; and Munich, Germany; 
Whereas the Jewish Community Center (JCC) in Rockland County, New York, has placed a sculpture honoring the eleven Israelis who were killed at the 1972 Munich Olympics; 
Whereas the JCC Maccabi Games has included a memorial tribute to the murdered Israeli athletes, among the first victims of organized terrorism in our time, at the Opening Ceremonies of every JCC Maccabi Games since 1995; 
Whereas the 2010 Olympics in Beijing marked yet another instance with no official recognition of the terrorist attack that brutally betrayed the vision of the Olympic Games; and 
Whereas the London Olympic Games in 2012 will mark four decades since this act of terror took place without an appropriate acknowledgment of the gravity of this tragic event not only for the Jews and Israelis, but for all humankind: Now, therefore, be it 
 
That the House of Representatives— 
(1)should observe a minute of silence to commemorate the 40th anniversary of the 1972 Munich Olympics terrorist attack and remember those who lost their lives;  
(2)urges the International Olympic Committee to take the opportunity afforded by the 40th anniversary of the 1972 Munich Olympics terrorist attack to remind the world that the Olympics were established to send a message of hope and peace through sport and athletic competition; and 
(3)urges the International Olympic Committee to recognize with a minute of silence at every future Olympics Opening Ceremony, beginning with the 2012 London Summer Olympic Games, those who lost their lives at the 1972 Munich Olympics in an effort to reject and repudiate terrorism as antithetical to the Olympic goal of peaceful competition. 
 
